Citation Nr: 0816392	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-10 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for chronic sinusitis.  

7.  Entitlement to service connection for left arm 
neuropathy, as secondary to a service-connected left shoulder 
disability.  

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left elbow disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1988 
to April 1992, including service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO). 

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a left elbow 
disability, that issue, as well as the issue of entitlement 
to service connection for left arm neuropathy, are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

2.  A right knee disability was not shown in service, 
arthritis of the right knee was not manifested to a 
compensable degree within one year of service discharge, and 
any right knee disability diagnosed after service is 
unrelated to service or a disease or injury of service 
origin.  

3.  The veteran's claimed irritable bowel syndrome has not 
been shown by objective medical evidence, and is not shown by 
competent evidence to be related to service or represent a 
cluster of signs and symptoms of unknown etiology. 

4.  The veteran's claimed fibromyalgia has not been shown by 
objective medical evidence, and is not shown by competent 
evidence to be related to service or represent a cluster of 
signs and symptoms of unknown etiology. 

5.  The veteran's claimed chronic fatigue has not been shown 
by objective medical evidence, and is not shown by competent 
evidence to be related to service or represent a cluster of 
signs and symptoms of unknown etiology. 

6.  A cervical spine injury was not shown in service, and a 
current cervical spine disorder has not been shown by 
objective medical evidence.  

7.  Chronic sinusitis was not shown in service, and current 
sinusitis has not been shown by objective medical evidence.  

8.  In an October 1993 rating decision and a December 2001 
rating decision, the RO denied the claim of entitlement to 
service connection for a left elbow disability; the appellant 
did not file notice of disagreement with the adverse 
decision, and the October 1993 and December 2001 rating 
decisions became final.

9.  Additional evidence received since the rating decision in 
December 2001 is not cumulative nor redundant of evidence 
previously considered, and when considered with previous 
evidence, it relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a left elbow disability, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service, and arthritis of the right knee may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  The criteria for entitlement to service connection for 
irritable bowel syndrome, to include as due to an undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2007).

3.  The criteria for entitlement to service connection for 
fibromyalgia, to include as due to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2007).

4.  The criteria for entitlement to service connection for 
chronic fatigue, to include as due to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2007).

5.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

6.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303 (2007).

7.  As new and material evidence has been received, the final 
rating decision in December 2001 denying entitlement to 
service connection for a left elbow disability is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed disabilities.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for a left elbow 
disability, it is noted that the October 2005 notice letter 
from the RO notified the veteran of the evidence and 
information that is necessary to reopen the claim, the 
evidence and information that is necessary to establish the 
underlying claim of entitlement to service connection, and 
specifically and affirmatively set out the basis of the prior 
denial, thereby describing the specific kind of evidence that 
is required to reopen the claim.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
was not provided with a VA medical examination in this case.  
The Board specifically declines to undertake further 
development to provide a medical examination to obtain a 
medical opinion with respect to the claims because there is 
no evidence of treatment for the claimed disorders either in 
service or currently.  Thus, there is no indication that any 
of the disabilities in question are related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection Claims

The veteran alleges that he currently has a right knee 
disability and a cervical spine disability that were the 
result of injuries sustained in service in 1988 during basic 
training.  He further alleges that he has had chronic 
sinusitis his whole life, but that it worsened significantly 
during service.  The veteran also seeks service connection 
for irritable bowel syndrome, fibromyalgia, and chronic 
fatigue that he claims are related to the environmental 
hazards that he was exposed to while serving in Kuwait and 
Iraq.  


Principles of Service Connection
Including Undiagnosed Illnesses 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (when aggravation of 
a nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  The provision of 38 C.F.R.§ 
3.310(a) was recently amended to conform with Allen, but 
since VA has been complying with Allen since the decision was 
issued in 1995, the amendment is not a liberalizing change in 
the law and does not otherwise change the application of the 
38 C.F.R. § 3.310.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2007).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011. See  VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection. See 38 C.F.R. 
§ 3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans. See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Consideration of a veteran's claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis.  


Analysis

With one exception, there is no documentation of complaints, 
diagnosis, or treatment for a right knee disability, 
irritable bowel syndrome, fibromyalgia, chronic fatigue, a 
cervical spine injury, or chronic sinusitis in the veteran's 
active duty service medical records.  The sole exception to 
the lack of such documentation is complaints involving the 
veteran's sinuses.  Specifically, the veteran was seen in 
October 1988 and December 1988 for complaints of sinus 
congestion, and in September 1990 for complaints of a runny 
nose.  In each case, however, these complaints were 
attributed to an upper respiratory infection.  Significantly, 
the diagnosis of sinusitis was not made.  It is noted, 
however, that the veteran complained of having sinusitis upon 
separation examination in June 1992.  Although the report of 
that examination is unavailable, the reports of post-active 
service Reserve examinations dated in March 1994 and January 
1995 are of record, and these reports documented normal 
findings upon clinical evaluation of the sinuses.  

With one exception, post-service medical records fail to 
document complaints, diagnosis, or treatment for a right knee 
disability, irritable bowel syndrome, fibromyalgia, chronic 
fatigue, a cervical spine injury, or chronic sinusitis.  The 
only exception to the lack of such documentation involves a 
right knee disability.  Specifically, the report of a Reserve 
separation medical examination conducted in January 1995 
noted retropatellar clicking of the right knee, but offered 
no diagnosis.  Private treatment records from Metroplex 
Hospital dated November 2004 and July 2005 noted right knee 
surgery, while records from Scott and White Hospital and 
Clinic from April 2005 through September 2005 document 
treatment of the veteran for right knee complaints, and 
pertinent radiographic findings of degenerative changes of 
the right knee with significant narrowing over the medial 
joint compartment.  

Without exception, post-service medical records fail to 
include any medical opinions, and in fact, give no indication 
that a right knee disability, irritable bowel syndrome, 
fibromyalgia, chronic fatigue, a cervical spine injury, or 
chronic sinusitis are related to a disease or injury of 
service origin, or are otherwise related to service, 
including as an undiagnosed illness associated with service 
in Southwest Asia during the Persian Gulf War.  

The veteran believes that he has the disabilities at issue, 
and that they are directly related to his experiences in 
service.  He has not been shown, however, to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay medical 
opinions, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

The fact that there was no objective evidence of any of the 
disabilities at issue during service, that there is no 
evidence of arthritis of the right knee within the first 
post-service year, that there is no evidence of the current 
existence of any of the disabilities at issue, with the 
exception of a right knee disability, and that there is no 
medical evidence that associates either that right knee 
disability, or any of the veteran's complaints to service 
weighs heavily against the claims.

Given the absence of any of the disabilities at issue during 
service, and given further the absence of current medical 
findings of irritable bowel syndrome, fibromyalgia, chronic 
fatigue, a cervical spine injury, or chronic sinusitis, and 
given further the absence of any competent medical evidence 
that the veteran has any of the claimed disabilities that are 
related to an in-service injury or disease, the preponderance 
of the evidence is against the claims for service connection; 
there is no doubt to be resolved; and service connection is 
not warranted for a right knee disability, irritable bowel 
syndrome, fibromyalgia, chronic fatigue, a cervical spine 
injury, or chronic sinusitis.

New & Material Evidence Claim

The RO denied claims of entitlement to service connection for 
a left elbow disability in an October 1993 rating decision 
and a December 2001 rating decision.  The veteran was 
provided notice of those decisions but did not submit a 
notice of disagreement within one year of that notice, and 
the October 1993 and December 2001 rating decisions became 
final.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

In order to reopen a claim there must be added to the record 
"new and material evidence."  38 U.S.C.A. § 5108.  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

At the time of the October 1993 and December 2001 denials, 
the claims file included the veteran's service medical 
records that showed the veteran's recurrent treatment for 
left elbow pain with numbness radiating to the left arm, with 
multiple diagnoses including epicondylitis, tendinitis, and 
possible "tennis elbow."  The claims file also contained 
the report of an August 1992 VA examination showing no 
functional impairment of the left elbow.  The specified basis 
for the final disallowance of the appellant's claim of 
entitlement to service connection for a left elbow disability 
in October 1992 and December 2001 was that there was no 
functional impairment of the left elbow shown.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in December 2001 includes records of 
private medical treatment of the veteran for hyperextension 
of the left elbow with irritation of the ulnar nerve from 
February 1999 through March 1999.  

This evidence received since the December 2001 denial is 
neither cumulative nor redundant, and particularly in 
assuming its credibility, when viewed in connection with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Accordingly, 
reopening the veteran's claim for that disability is 
warranted.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness, is 
denied.  

Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for chronic sinusitis is 
denied.  

New and material evidence has been received and the claim of 
entitlement to service connection for a left elbow disability 
is reopened.


REMAND

Having reopened the appellant's claim of entitlement to 
service connection for a left elbow disability, it is 
incumbent upon the RO to readjudicate that claim on a de novo 
basis with consideration of all of the evidence, both new and 
old.  

Given that the veteran is also claiming service connection 
for left arm neuropathy as secondary to a service-connected 
left shoulder disability, and given further that associated 
complaints were shown in service and in the post-service 
medical records, there is necessity for further development 
of that secondary claim.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A, includes obtaining a medical 
opinion whenever such an opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Consequently, the necessity for an 
appropriate examination is shown for the proper assessment of 
the veteran's claims of entitlement to service connection for 
a left elbow disability and service connection for left arm 
neuropathy. 

Accordingly, this case is REMANDED for the following:

1.  The claims file must be reviewed to 
ensure that all notice obligations have 
been satisfied with respect to the claim 
of entitlement to service connection for 
a left elbow disability in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  At the very least, the 
veteran must be provided notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
substantiate his claim for service 
connection, and establish a disability 
rating and effective date for the claim 
on appeal.  The appellant should be 
advised that he is to submit all relevant 
evidence in his possession.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).

2.  Then, schedule the veteran for an 
appropriate VA examination to determine 
whether the veteran has a current left 
elbow disability and/or current left arm 
neuropathy, and if found, whether either 
or both bear any relationship to service, 
including any injury identified in the 
service medical records, or any service-
connected disability.  

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.

Based on the examination and review of 
the record, the examiner must address 
the following medical questions:
Is it at least as likely as not that 
any left elbow disability found is 
related to service?  
Is it at least as likely as not that 
any left arm neuropathy disability 
found is related to service or caused 
by or aggravated by the service-
connected left shoulder disability?  

The examiner should provide a complete 
rationale for any opinion expressed.

3.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the issues 
of entitlement to service connection for 
a left elbow disability and entitlement 
to service connection for left arm 
neuropathy on a de novo basis.  If any 
benefit requested on appeal is not 
granted to the appellant's satisfaction, 
issue a supplemental statement of the 
case (SSOC) to the appellant and his 
representative.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  


The veteran has the right to submit additional evidence on 
the matters remanded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim, and may result in a denial.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


